DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 07/18/2019.
Claims 1-9 were amended.
Claim 10 is cancelled.  
Claims 11-13 are newly added. 
Claims 1-9 and 11-13 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The payment apparatus as described in the specification on pages 21 and 24 does not contain a processor and a memory as claimed on amended claim 6.  In the specification the payment apparatus is disclosed as having a user money reception module, a money amount identification module, a recharge success reception module and a recharge success display module. (page 21 line 21 – page 22 line 1) and “a QR code scanning module, a QR code parsing module, an information sending module, and a balance inquiry” page 24 lines  11-13). Therefore, the processor and memory of the payment apparatus is not supported in the specification.  

Claims 7-8 and 13 are further rejected as they depend from their respective independent claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 -8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite as it is unclear what the payment apparatus is.  The payment apparatus is claimed as including a processor and memory, but the apparatus then performs a method with elements that are recited as being part of the vending terminal, and a server that is not recited as being part of the payment apparatus. (NOTE: For examination purposes, claim 6 is being interpreted as a system claim based on a computer performing the method.)  

Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  receiving the identity information inputted by the user to the vending terminal and corresponding to the information of the account to be recharged; and sending the identity information and the amount of the money to the server.  (NOTE: in both claims 1 and 6 contain the element “after a server receives identity information corresponding to information of an account to be recharged and the amount of the money, and recharges the account according to the amount,” however none of those steps take place in the claim, but instead are in claims 2 and 7 respectfully.  )

Claims 2-4, 7-8, and 11-13 are further rejected as they depend from their respective independent claims.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-8, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 6-8, and 13 are directed to a system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 6 as the claim that represents the claimed invention for analysis  Claim 6 recites the limitations of:
A payment apparatus, applied to a vending terminal, wherein the vending terminal comprises an item selling part and a money placing part, and the payment apparatus comprises: 
a processor; and 
a memory for storing instructions executable by the processor, wherein the processor is configured to implement a payment method applied to a vending terminal, wherein the 
a user money reception step comprising receiving money placed by a user into the money placing part; 
a money amount identification step comprising identifying the money and displaying an amount of the money; 
a recharge success reception step comprising, after a server receives identity information corresponding to information of an account to be recharged and the amount of the money, and recharges the account according to the amount, receiving recharge success information sent by the server; and 
a recharge success display step comprising displaying the recharge success information to the user, so that the user pays for an item through the account when the user purchases the item in the item selling part by using a mobile terminal.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interactions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice and commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore, Claim 6 is abstract. (Step 2A-Prong 1: YES. The claims are abstract)
i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, additional elements include “a user money reception step comprising receiving money placed by a user into the money placing part;” “receiving recharge success information sent by the server; and a recharge success display step comprising displaying the recharge success information to the user, so that the user pays for an item through the account when the user purchases the item in the item selling part by using a mobile terminal.” These element appear to be extra solution activity.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 6 is directed to an abstract idea without a practical application.   (NOTE: the element a user money reception step comprising receiving money placed by a user into the money placing part is extra solution in this claim as the claim is drawn to the payment apparatus and not the evening terminal, which the money receiving part of part of the vending Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification (page 27 line 22- page 30 line 15) about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claim 6 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 7-8 and 13 further define the abstract idea that is present in their respective independent claim 6 and thus correspond to Certain Methods of Organizing Human 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ross Quaas (PG PUB US 2017/0076264 A1) in view of Takadachi (PG PUB US 2003/0046234 A1)
Regarding Claims 1, and 6

A payment method, applied to a vending terminal, wherein the vending terminal comprises an item selling part and a money placing part, and the payment method comprises: (See at least Ross Quaas [0043] “ Now referencing FIG. 1, which gives a perspective view of the automatic vending machine (10) and points to some elements that comprise an automatic vending machine: automatic vending machines generally have a storage area (20) that contain products, with, for example, worm gears, springs, or some other mechanical system (11) that expels the product (12) towards the take-out port (14); a user panel (15) which allows for the interaction of the user (30) with the automatic vending machine (10) to select a product (12) or service (13); tags or signs for identifying the products inside the automatic vending machine (not shown); payment areas, such as a coin slot (17), bill slot (18), and credit card readers (19).”)

a user money reception step comprising receiving money placed by a user into the money placing part; (See at least Ross Quaas [0079] “The VMC accepts the cash introduced into the vending machine, and informs the digital crossed connection method about the cash being received;”

a money amount identification step comprising identifying the money and displaying an amount of the money; (See at least Ross Quaas [0079] “the digital crossed connection means may thus inform the user via their mobile smart device or via a machine interface about the amount of cash received (525).”)

a recharge success reception step comprising, after a server receives identity information corresponding to information of an account to be recharged and the amount of the money, and recharges the account according to the amount, receiving recharge success information sent by the server; and (See at least Ross Quaas [0079] If the user has indicated the data processing system with their mobile smart device that the money inflow is done or if the continuity in the reception of the cash by a period of certain time is interrupted (30 sec, 1 min, etc.), the system pays the amount received in the automatic sales machine into the prepayment account, and logs out of the VMC.”)



(NOTE: no patentable weight is given to intended use language of “so that the user pays for an item through the account when the user purchases the item in the item selling part by using a mobile terminal.” As the user does not purchase the item in the item selling part by using a mobile terminal.) (To forward compact prosecution examiner has found relevant art.) 

so that the user pays for an item through the account when the user purchases the item in the item selling part by using a mobile terminal. (See at least Ross Quaas [0072]-[0073]:[0072] The prepaid accounts can be all those accounts that allow to receive credit installments, accepting credit cards, debit, and accounts associated to charges for mobile or local phone, among others. And [0073] In an embodiment of the invention, the data processing system (36), allows the user to procure a product using their prepaid account balance, and to complement the cost with either cash or credit card.)

However Ross Quaas does not specifically teach: a recharge success display step comprising displaying the recharge success information to the user, 

However Takadachi teaches:
a recharge success display step comprising displaying the recharge success information to the user, (See at least Takadachi [0047] The amount of converted money refers to the amount of received money converted at this conversion rate. The balance displayed as the supporting information may be either the balance before the deposit or the balance which is reached when supposing that the amount of money is added thereto. )

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the automated platform for obtaining information between users and products of Ross Quaas with automatic money receiving and paying machine of Takadachi since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[a]n automatic money receiving and paying machine permits the user to deposit and withdraw money of a plurality of currencies in a plurality of accounts for improving convenience.” (Takadachi (abstract)). Therefore, Claims 1, and 6 are obvious over the disclosure of Ross Quaas and Takadachi

Regarding Claims 2 and 7 
The method of claim 1, wherein after the money amount identification step, the method further comprises:  an identity information reception step comprising receiving the identity information inputted by the user to the vending terminal and corresponding to the information of the account to be recharged; and  (See at least Ross Quaas [0002] and [0075]: [0002]a mobile device associated with a user identified by a multi-frequency code.  And [0075] “In step 501, the funds deposit process to a prepaid account begins. The data processing system via the increase system (SRR) pays out the associated balance into the prepaid account linked to the multi-frequency code within the prepaid accounts database (CPS) of the data processing system (36) once it has authenticated the user's data (502);”)  

a recharge information sending step comprising sending the identity information and   the amount of the money to the server.  (See at least Ross Quaas [0079]  the system pays the amount received in the automatic sales machine into the prepayment account,) (NOTE: the system paying the account must include account identifying information and the amount to be recharged.)

Regarding Claim 3

The method of claim 2, wherein after the recharge information sending step, the method further comprises: a confirmation information reception step comprising receiving recharge confirmation information from the user. (See at least Ross Quaas [0076]-[0077]: [0076] The user will be given the code by the data processing system (36) via the user's mobile smart device. and [0077] If the user does not confirm the code in a certain period of time, the session concludes with the VMC and the user is automatically informed via their mobile smart device of a failure, and the data processing system (36) is informed that the funds deposit process was not completed, thus finalizing the process (516).) (NOTE: the user confirming the code is considered recharge confirmation information from the user as described in the specification page 16 lines 19-20)

Regarding Claim 9

A vending terminal, comprising a cabinet, an item selling part, a  money placing part, an industrial control mechanism, and an execution mechanism, wherein the item selling part, the money placing part, the industrial control mechanism, and the execution mechanism are accommodated in the cabinet, wherein:  (See at least Ross Quaas Fig.1 and  [0043] Now referencing FIG. 1, which gives a perspective view of the automatic vending machine (10) and points to some elements that comprise an automatic vending machine: automatic vending machines generally have a storage area (20) that contain products, with, for example, worm gears, springs, or some other mechanical system (11) that expels the product (12) towards the take-out port (14); a user panel (15) which allows for the interaction of the user (30) with the automatic vending machine (10) to select a product (12) or service (13); tags or signs for identifying the products inside the automatic vending machine (not shown); payment areas, such as a coin slot (17), bill slot (18), and credit card readers (19) … a telematic device as part of the invention contained inside the machine (10) which operates via MDB/DEX between the vending machine control (VMC) and an embedded computer)
the item selling part is configured to store an item for selection by a user; (See at least Ross Quaas  [0043] automatic vending machines generally have a storage area (20) that contain products, with, for example, worm gears, springs, or some other mechanical system (11) that expels the product (12) towards the take-out port (14);)

the money placing part is configured to receive money placed by the user;  (See at least Ross Quaas [0043] payment areas, such as a coin slot (17), bill slot (18), and credit card readers (19))

the industrial control mechanism is configured to identify the money and display an amount of the money, (See at least Ross Quaas [0079] “The VMC accepts the cash introduced into the vending machine, and informs the digital crossed connection method about the cash being received; the digital crossed connection means may thus inform the user via their mobile smart device or via a machine interface about the amount of cash received (525).”)

receive identity information sent by the user and corresponding to information of an account to be recharged, Ross Quaas [0002] and [0075]: [0002]a mobile device associated with a user identified by a multi-frequency code.  And [0075] “In step 501, the funds deposit process to a prepaid account begins. The data processing system via the increase system (SRR) pays out the associated balance into the prepaid account linked to the multi-frequency code within the prepaid accounts database (CPS) of the data processing system (36) once it has authenticated the user's data (502);”)  


(NOTE: Examiner notes that the claim elements “send the identity information to a server, and/or generate and display a quick response (QR) code in response to identification of the money” represents alternative claim limitations See MPEP 

send the identity information to a server, and/or generate and display a quick response (QR) code in response to identification of the money, and  (See at least Ross Quaas [0079]  the system pays the amount received in the automatic sales machine into the prepayment account,)
(NOTE: the system paying the account must include account identifying information and the amount to be recharged.  
after the server receives the identity information corresponding to the information of the account to be recharged and the amount of the money, and recharges the account to be recharged according to the amount, receive; and (See at least Ross Quaas [0079] If the user has indicated the data processing system with their mobile smart device that the money inflow is done or if the continuity in the reception of the cash by a period of certain time is interrupted (30 sec, 1 min, etc.), the system pays the amount received in the automatic sales machine into the prepayment account, and logs out of the VMC.”)


a recharge success reception step comprising, after a server receives identity information corresponding to information of an account to be recharged and the amount of the money, and recharges the account according to the amount, receiving recharge success information sent by the server; and (See at least Ross Quaas [0079] If the user has indicated the data processing system with their mobile smart device that the money inflow is done or if the continuity in the reception of the cash by a period of certain time is interrupted (30 sec, 1 min, etc.), the system pays the amount received in the automatic sales machine into the prepayment account, and logs out of the VMC.”)

the execution mechanism is configured to move an item selected and purchased by the user so that the user takes the item away from outside of the vending terminal. (See at least Ross Quaas [0044] The telematic device (800) permits the release of the products or services, connected to the computer which is connected to the Internet to exchange information with the management system (DXC) and identify the products and services to release, while on the other end the telematic device is connected to the vending machine control (VMC) which executes the operational instructions for the automatic vending machine.”)


However Ross Quaas does not specifically teach “display recharge success information;”

However Takadachi teaches  [0047] The amount of converted money refers to the amount of received money converted at this conversion rate. The balance displayed as the supporting information may be either the balance before the deposit or the balance which is reached when supposing that the amount of money is added thereto.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the automated platform for obtaining information between users and products of Ross Quaas with automatic money receiving and paying machine of Takadachi since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[a]n automatic money receiving and paying machine permits the user to deposit and withdraw money of a plurality of currencies in a plurality of accounts for improving convenience.” (Takadachi (abstract)). Therefore, Claim 9 is obvious over the disclosure of Ross Quaas and Takadachi.

Claims 4-5, 8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ross Quaas (PG PUB US 2017/0076264 A1) in view of Takadachi (PG PUB US 2003/0046234 A1) and further in view of Fang (US 2019/0197499 A1).

Regarding Claims 4, 8, 11 -13

Ross Quaas does not specifically teach: “The method of claim 1, wherein after the money amount identification step, the method further comprises: a quick response (QR) code display step comprising generating and displaying a QR code in response to identification of the money.”

However Fang Teaches:
The method of claim 1, wherein after the money amount identification step, the method further comprises: a quick response (QR) code display step comprising generating and displaying a QR code in response to identification of the money.”  (See at least Fang [0133] In another example, the customer makes a payment transaction request at a cashier of a merchant where the customer pays $21.00 for a product which costs $20.20. The cashier, using the merchant apparatus 104 of the present disclosure, prints a receipt with a deposit code (e.g. a QR-code) showing $0.80 (similar to the one shown in FIGS. 12A and 12B). Accordingly, the customer may scan the deposit code of $0.80 into the App and store the money in the customer account, use the deposit code to make a purchase via another merchant apparatus 104 or pass the deposit code to another individual as a form of payment.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the automated platform for obtaining information between users and products of Ross Quaas and Takadachi with the computer system for issuing a deposit code as a substitute for cash of Fang since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “provides a substitute for cash, which may be in the form of deposit codes which are easier for customers to carry around. The deposit codes may be issued in physical form (e.g. in a printed receipt) and/or in 

Regarding Claims 5

A payment method, applied to a mobile terminal and comprising: a quick response (QR) code scanning step comprising, after a vending terminal receives money placed by a user into a money placing part in the vending terminal, (See at least Ross Quaas [0079] “The VMC accepts the cash introduced into the vending machine, and informs the digital crossed connection method about the cash being received;”
identifies the money, displays an amount of the money, (See at least Ross Quaas [0079] “the digital crossed connection means may thus inform the user via their mobile smart device or via a machine interface about the amount of cash received (525).”)

However Ross Quaas does not specifically teach “a balance inquiry step comprising after the server recharges the account of the mobile terminal corresponding to the identity information according to the amount,   displaying an updated amount in response to an inquiry operation performed by the user on a balance of the account.”

However Takadachi teaches: 

a balance inquiry step comprising after the server recharges the account of the mobile terminal corresponding to the identity information according to the amount,   displaying an updated amount in response to an inquiry operation performed by the user on a balance of the account. (See at least Takadachi [0047] The amount of converted money refers to the amount of received money converted at this conversion rate. The balance displayed as the supporting information may be either the balance before the deposit or the balance which is reached when supposing that the amount of money is added thereto. )
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the automated platform for obtaining information between users and products of Ross Quaas with automatic money receiving and paying machine of Takadachi since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[a]n automatic money receiving and paying machine permits the user to deposit and withdraw money of a plurality of currencies in a plurality of accounts for improving convenience.” (Takadachi (abstract)). 

However Ross Quaas and Takadachi do not specifically teach: “generates and displays a QR code in response to identification of the money, starting a camera of the mobile terminal to scan the QR code;  a QR code parsing step comprising identifying and parsing content of the QR code, wherein the content comprises the amount of the money; an information sending step 

and generates and displays a QR code in response to identification of the money, (See at least Fang [0133] In another example, the customer makes a payment transaction request at a cashier of a merchant where the customer pays $21.00 for a product which costs $20.20. The cashier, using the merchant apparatus 104 of the present disclosure, prints a receipt with a deposit code (e.g. a QR-code) showing $0.80 (similar to the one shown in FIGS. 12A and 12B). Accordingly, the customer may scan the deposit code of $0.80 into the App and store the money in the customer account, use the deposit code to make a purchase via another merchant apparatus 104 or pass the deposit code to another individual as a form of payment.)

starting a camera of the mobile terminal to scan the QR code;   (See at least Fang [0132] The customer may scan the deposit code using a customer electronic device 102 by utilizing a specific mobile application (“App”).” (NOTE: it is inherent with the scan from the customer electronic device that a camera was started in the process of scanning the code.)  

a QR code parsing step comprising identifying and parsing content of the QR code, wherein the content comprises the amount of the money; (See at least Fang [0031] and [0132]:  [0031] The deposit code may include, but is not limited to, a Quick Response (QR) code, and  [0132] “Upon scanning the deposit code, a monetary value associated with the plurality of cash deposited may be transferred to a customer account associated with the customer (e.g. an electronic wallet associated with the App).” (NOTE: scanning the deposit code requires identifying and parsing the content of the code.  As the monetary value associated with the cash deposited is transferred then it is clear that the monetary values was the content of the code.) (NOTE: Also see .[0068] “In embodiments, the deposit code may include the deposit identifier, the deposit amount, and the merchant identifier.”  The deposit code includes the deposit amount)  
an information sending step comprising sending identity information corresponding to an account to be recharged and the amount of the money to a server; and (See at least Fang [0132] “Upon scanning the deposit code, a monetary value associated with the plurality of cash deposited may be transferred to a customer account associated with the customer (e.g. an electronic wallet associated with the App).”
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the automated platform for obtaining information between users and products of Ross Quaas and Takadachi with the computer system for issuing a deposit code as a substitute for cash of Fang since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “provides a substitute for cash, which may be in the form of deposit codes which are easier for customers to carry around. The deposit codes may be issued in physical form (e.g. in a printed receipt) and/or in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693